           Case 3:20-cv-05563-VC Document 25 Filed 02/05/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  HALLMARK SPECIALTY INSURANCE                       Case No. 20-cv-05563-VC
  COMPANY,
                 Plaintiff,                          ORDER GRANTING MOTION FOR
                                                     DEFAULT JUDGMENT
           v.
                                                     Re: Dkt. No. 17
  KAMFLEX CONVEYOR
  CORPORATION, et al.,
                 Defendants.



       The Eitel factors support entry of default judgment in this case. Eitel v. McCool, 782 F.2d

1470 (9th Cir. 1986). Notably, exclusion m. of Kamflex’s insurance policy bars coverage.

Exclusion m precludes coverage for “‘[p]roperty damage’ to ‘impaired property’ . . . arising out

of: (1) A defect, deficiency, inadequacy or dangerous condition in ‘[the insured’s] product’ or

‘[the insured’s] work’; or (2) A delay or failure by [the insured] or anyone acting on [the
insured’s] behalf to perform a contract or agreement in accordance with its terms.” Impaired

property is elsewhere defined as tangible property “that cannot be used or is less useful because:

a. It incorporates ‘[the insured’s] product’ or ‘[the insured’s] work’ that is known or thought to

be defective, deficient, inadequate or dangerous; or b. [The insured] ha[s] failed to fulfill the

terms of a contract or agreement . . . .” This is precisely what Desserts on Us alleges in the

underlying action—it claims that it is unable to use a new building because that building contains

Kamflex’s defective cookie packaging system; and that Kamflex failed to fulfil its contractual

obligation to install a working system. Accordingly, there no potential for indemnity, and
Hallmark has no duty to defend Kamflex. See, e.g., All Green Electric, Inc. v. Security National
          Case 3:20-cv-05563-VC Document 25 Filed 02/05/21 Page 2 of 2




Ins. Co., 22 Cal. App. 5th 407, 413 (2018). The motion for default judgment is therefore granted.



       IT IS SO ORDERED.

Dated: February 5, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                                2
